UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                           )
ANGEL PASTOR DOSS,                         )
                                           )
              PLAINTIFF,                   )
                                           )
              v.                           )      Civil Action No. 17-cv-0093 (KBJ)
                                           )
U.S. PROBATION OFFICE, et al.,             )
                                           )
              DEFENDANTS.                  )
                                           )

                              MEMORANDUM OPINION

       Pro se plaintiff Angel Pastor Doss (“Plaintiff”) has filed the instant Complaint

against the United States Probation Office, four federal judges, and nine Senators, and

Speaker Paul Ryan (collectively, “Defendants”). (See Compl., ECF No. 1.) The

pleading is entitled “Compl[ai]nt, Petition, or Declaration-Against Conspirators For

Caused In Furtherance Of Conspiracy [,]” and in the footer of the entire document,

Plaintiff includes the notation, “Civil Conspiracy Court Clerk and Federal

Government[.]” (Compl., ECF No. 1, at 2.) Among other things, the complaint

references an automobile accident in which Plaintiff apparently was involved in 1978

and Plaintiff’s arrest in 1985 for stealing a car, as well as Plaintiff’s education and work

history and his language skills. (See id. at 2–4.) The complaint maintains that

              [a]s a result of these wrongful acts, plaintiff, in all aspects of
              life jobs, love and family were fragmented by deliberate
              actions of the Legislative, Judicial and Government
              employees and request special damages. The Election of
              2016 is not over as this case is not closed and I could have
              defeated Rand Paul, and look forward to the opportunity to
              Drain the swamp.
(Id. at 3.) The relief that Plaintiff seeks includes “exemplary and punitive damages in

the sum of 50 million dollars in such amount as will sufficiently punish defendants for

their willful and malicious conduct and as will serve as an example to prevent a

reputation of such conduct” (id.), as well as “an Ambassadorship for my beloved

Panama Republic of Panama, which I believe I can, bring some civility to IRAN[]” (id.

at 4).

         It is entirely unclear to this Court what cause of action Plaintiff seeks to assert in

this pleading, and thus, as explained below, the Court concludes that the complaint must

be DISMISSED sua sponte under Federal Rules of Civil Procedure 8(a) and 12(b)(6).

                                         DISCUSSION

         “Ordinarily, the sufficiency of a complaint is tested by a motion brought under

Rule 12(b)(6), which tests whether a plaintiff has properly stated a claim” upon which

relief can be granted. Bauer v. Marmara, 942 F. Supp. 2d 31, 37 (D.D.C. 2013) (citing

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). However, if the complaint’s failure to

state a claim for the purpose of Rule 12(b)(6) “is patent, it is practical and fully

consistent with plaintiffs’ rights and the efficient use of judicial resources for the court

to act on its own initiative and dismiss the action.” Id. (internal quotation marks and

citation omitted). Furthermore, under Rule 8(a), a court is authorized to dismiss a

complaint that does not “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility “is

not akin to a probability requirement, but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Id. (internal quotation marks and citation omitted).




                                                2
The plausibility standard is satisfied “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citation omitted).

         Such is the case here. Try as it might, this Court cannot begin to decipher

exactly what Plaintiff means by the allegations he makes in the complaint, nor is it clear

how any of the allegations are connected, much less what the cause of action might be.

In contravention of Rule 8(a)’s mandate that a complaint provide a short and plain

statement of the claim, Plaintiff’s complaint is largely an incomprehensible mish-mash

of statements that do not “give adequate notice of the alleged unlawful acts” that form

the basis of his claim. Sinclair v. Kleindienst, 711 F.2d 291, 293 (D.C. Cir. 1983).

Moreover, because no theory of recovery is clearly identified, the facts, such as they

are, also fail to state a claim upon which relief can be granted. See Shaw v. Ocwen

Loan Servicing, LLC, No. 14cv2203, 2015 WL 4932204, at *1–2 (D.D.C. Aug. 18,

2015).

         To be sure, pro se pleadings are entitled to liberal interpretation. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). “However, this consideration does not constitute a

license for a plaintiff filing pro se to ignore the Federal Rules of Civil Procedure or

expect the Court to decide what claims a plaintiff may or may not want to assert.”

Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). And district courts have

discretion to dismiss a pro se plaintiff’s complaint sua sponte when there is simply “no

factual or legal basis for alleged wrongdoing by defendants,” such that it is “patently

obvious that the plaintiff cannot prevail on the facts alleged in the complaint.” Perry v.




                                               3
Discover Bank, 514 F. Supp. 2d 94, 95 (D.D.C. 2007) (quoting Baker v. Director, U.S.

Parole Comm’n, 916 F.2d 725, 726–27 (D.C. Cir. 1990)).

       In sum, sua sponte dismissal is plainly warranted where, as here, “there are no

clear allegations of fact to support, or even to illuminate, the nature of Plaintiff’s

claim.” Shaw, 2015 WL 4932204, at *2. Accordingly, Plaintiff’s complaint will be

DISMISSED without prejudice pursuant to Rules 8(a) and 12(b)(6). A separate Order

accompanies this Memorandum Opinion.



DATE: May 12, 2017                         Ketanji Brown Jackson
                                           KETANJI BROWN JACKSON
                                           United States District Judge




                                              4